The Judicial Conduct Board is hereby directed to promptly examine into and make a recommendation to this Court as to whether the conviction of Assistant Judge William H. Fox for the offense of driving while under the influence adversely affects his ability to perform the duties of his office within the meaning of Rule 5 of the Rules of Supreme Court for Disciplinary Control of Judges. Assistant Judge William H. Fox is temporarily suspended from acting in any judicial capacity until further order of the Court.